The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5, 2022 has been entered.
Claim 1 and claims dependent therefrom are product-by-process claims or include a product by process limitation.  MPEP in discussing these types of claims says that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes."  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  For that reason, these claims will be interpreted and examined at that level.  
Additionally, examiner looked to see the basis for the language at the end of each independent claim that each set of solid substrates comprises less than a certain amount and/or range of reagent for chemical synthesis.  Based on this search, examiner determined that the amount is related to the amount/quantity of reagent being dispensed  to carry out a chemical synthesis (see for example instant paragraphs [0101]-[[0107]).  Thus for examination purposes, that limitation will be treated as met if it is obvious to reduce the reaction scale of a reaction using the reagent coated substrate to the point that the amount of reagent dispensed for that reaction falls within the claimed range.  
The attachment of the reagent to the bulking agent (i.e. sand and/or glass beads is clearly taught in the specification as occurring as the result of application of mechanical energy to the reagent and the solid substrate.  The instant disclosure fails to clearly state what forces are acting to attach the reagent to the substrate as a result of the application of mechanical energy.  Thus the attachment of the reagent would be the result of the reagent, the substrate and the mechanical energy applied to the mixture.  This would include interactions between the reagent and the substrate.  
Additionally, based on the newly cited Mesh to Micron chart, the following mesh sizes approximately correlate to claimed particle sizes: 100 mesh to 149 micron; 40 mesh to 400 or 420 micron; and 18 mesh to 1000 micron.  These values will be used to compare mesh sizes to the micron values of the claims.  New claim 33 is of a scope that does not place any limitations on the reagent and limits the substrate to a glass or polystyrene bead of a certain diameter.  Thus, it covers all reagents and the glass or polystyrene bead substrates can have a required diameter over a range that is greater than the substrates in the other independent claims.  Thus “by mechanical energy to a mixture comprising the reagent for chemical synthesis and the solid substrate” or language similar thereto in the claims will be treated as covering any method/attractive force due to a mixing process that would bring the reagent and substrate together or any form of mechanical mixing of a reagent for chemical synthesis (a compound capable of reacting with another compound) and a solid substrate.    
Claims 1, 6, 24-25, 27-29 and 33-39 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is drawn to a solid substrate that is a glass or polystyrene bead having a diameter from about 150 microns to about 400 microns with an amount of reagent attached to an outer surface in the amount of about 1% to about 20% (w/w).  The range for the amount of reagent per/set of reagent coated substrate does not have a lower limit so that it is effectively zero.  However, there would need to be a lower minimum to the range since the reagent is required to be present in an amount of between about 1% to 20% (w/) of the solid substrate.  Thus zero reagent is not possible as a value of reagent.  This creates a clarity problem with the claim.  Claims 24, 25, 33, and 37-38 which also have no lower limit to the range defining the amount of reagent present in each set have a similar problem.  Additionally, in claim 33, the range defining the amount of reagent attached to the solid substrate does not have a lower limit so that it is effectively zero.  However, there would need to be a lower minimum to the range unless applicant wishes to cover uncoated solid substrates as well.  For examination purposes, examiner will treat claim 33 has having some non-zero amount of reagent    All other claims not specifically mentioned are dependent from one of the above claims and do not correct the problem of the claim from which they depend.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1, 6, 24-26 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (Synthesis 1985, newly cited and applied) in view of the newly cited mesh to micron conversion table and Santanilla (Science 2015, newly applied).  In the paper Fischer teaches an efficient and convenient preparation of quinone through oxidation of hydroquinines, catechols and phenols using silica coated ceric ammonium nitrate or ammonium dichromate.  The reactions studied are given on page 641 and include several variables in the structures being tested/examined.  The paragraph bridging pages 641 and 642 teaches that two cerium(IV)/SiO2 reagents (ceric ammonium nitrate coated on silica) and one chromium(VI)/SiO2 reagent (ammonium dichromate coated on silica) were created as was a free-flowing yellow and orange powders.  The cerium(IV)/SiO2 reagents had a 10% or 20 % reagent coating while the chromium(VI)/SiO2 reagent had a 20% reagent coating.   All were used at least once in the synthesis.  Preparation of these coated reagents is found in the paragraph bridging pages 642-643 and the first full paragraph on page 643.  Of note in the preparation process, glass/silica beads with a diameter of 150 micron to 400 micron (silica of 40-100 mesh) were coated by stirring an them (applying mechanical energy) in a methanol/dichloromethane or methanol/water solution respectively with an appropriate amount of ceric ammonium nitrate or ammonium dichromate).  For the 10% cerium(IV)/SiO2 reagent, 6.06 grams contains 1 mmol of cerium(IV).  For the 20% cerium(IV)/SiO2 reagent, 3.32 grams contains 1 mmol of cerium(IV).  For the 20% chromium(VI)/SiO2 reagent, 0.79 grams contains 1 mmol of chromium(VI).  Reactions using these 20% reagents are given on page 643.  Of note 1 mmol of hydroquinone or catechol is reacted with 2.1 mmols of the cerium(IV)/SiO2 reagent (6.94 grams) or 2.4 mmols of the chromium(VI)/SiO2 reagent (2.07g).  Fischer does not teach reactions of a scale that the amount of reagent coated substrate would contain less than about 2 mg of reagent.  
In the paper Santanilla teaches that at the forefront of new synthetic endeavors, such as drug discovery or natural product synthesis, large quantities of material are rarely available and timelines are tight.  A miniaturized automation platform enabling high-throughput experimentation for synthetic route scouting to identify conditions for preparative reaction scale-up would be a transformative advance.  Because automated, miniaturized chemistry is difficult to carry out in the presence of solids or volatile organic solvents, most of the synthetic “toolkit” cannot be readily miniaturized.  Using palladium-catalyzed cross-coupling reactions as a test case, they developed automation-friendly reactions to run in dimethyl sulfoxide at room temperature.  This advance enabled the coupling of robotics used in biotechnology with emerging mass spectrometry–based high-throughput analysis techniques.  More than 1500 chemistry experiments were carried out in less than a day, using as little as 0.02 milligrams of material per reaction.  Figure 1C shows that reaction can be run on different scales including 25 mg and 0.02 mg to screen reaction conditions using minimal substrate.  Figure 2A teaches that for simple substrates a 0.05 mg/reaction scale is possible.  The final paragraph on page 53 teaches that in biomedical research, chemical synthesis should not limit access to any molecule that is designed to answer a biological question.  This work demonstrates an example of how conditions for complex Pd-catalyzed C-O, C-N, and C-C cross-coupling reactions can be evolved into a powerful, substrate-focused approach to chemistry miniaturization to overcome limited access to complex products.  With innovative research, other high-value modern chemistry reactions could be similarly designed into this paradigm to improve synthesis in material-limited environments by evolution of catalysts and reagents to perform in DMSO, NMP, or other high-boiling solvents at ambient temperature.  also taught in the first paragraph of page 53 is that this result shows that advanced statistical reaction analysis, which is typically reserved for chemistry opportunities where material is plentiful, can be applied to reactions in the material-limited front lines of drug discovery or natural product synthesis.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to reduce the scale of the Fischer reactions to the 0.05 mg or 0.02 mg level of Santanilla to obtain the reduced consumption benefits of Santanilla.  According to examiner’s calculations at the 0.05 mg scale it would result in 3.15 mg of the 20% cerium(IV)/SiO2 reagent or 0.63 mg of ceric ammonium nitrate.  Thus reducing the scale to the 0.05 mg scale is less than 2 mg and less than 1 mg.  Reducing to the 0.02 scale would result in about 0.25 mg or ceric ammonium nitrate being added.  Using the chromium(VI)/ SiO2 reagent would result in less than 0.5 mg of the ammonium dichromate at both the 0.05 and 0.02 scales.  Thus all of the reagent quantity requirements of the claims are met.   
Claims 1, 6, 24-26 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Santanilla as applied to claims 1, 6, 24-26 and 33-39 above, and further in view of Wu (2013/0260136) or Khadilkar (Synthetic Communications 1996, newly cited and applied).  Fischer does not teach beads having the reagent coated through a dry-coating mechanical method.  
In the patent publication Wu teaches a device and method for dry coating substrates in which a material is mixed with a milling medium coating the milling medium prior to applying the coated milling medium to a substrate (see paragraph [0031]).  The milling medium can be ceramic, glass, metal or plastic material in the form of beads or rods (see paragraph [0041]).  The milling medium can have any suitable size with an average size of from about 50 micrometers (µm) to about 10 millimeters (mm), or from about 100 micrometers (µm) to about 5 millimeters (mm).  Paragraph [0045] of Wu teaches that the layered material precursor composition and the milling medium are mixed by any method that results in contact between the precursor composition and the milling medium.  For example, they can be mixed by shaking, agitation, or milling.  Exemplary mixing methods including shaking in an acoustic mixer, milling in a ball milling machine, shaking with a high frequency shaker, etc. After mixing, a coated milling medium is obtained, the coating being formed from layered material that has been broken off and separated from the precursor composition.  Paragraphs [0002]-[0003] teach that he deposition of some layered materials, such as graphene and nanoplate graphite, into a large area, uniform film is difficult and expensive because these materials cannot be dispersed at a high concentration in common solvents for conventional coating methods and other reasons.  Thus, it would be desirable to develop different processes for depositing layered materials on a substrate.  Example 3, paragraph [0087], teaches that 0.2 grams of graphite flakes were mixed with 40.0 grams of glass beads (0.5% w/w, example 1, paragraph [0076] teaches 0.1 grams to 4.0 grams or 2.5% w/w).  The mixture was shaken for 5 minutes using a Resodyn™. Acoustic Mixer (LabRAM Mixer).  The surface of the beads became black immediately, indicating that the beads were coated with graphene and nanoplate graphite.  
In the paper Khadilkar teaches an easy preparation of silica gel supported chromium trioxide oxidant (reagent) and its use in the selective oxidation of alcohols.  A silica gel supported chromium trioxide reagent was prepared by co-grinding (application of mechanical energy) anhydrous CrO3 with silica gel in appropriate proportion.  The reagent was used in equimolar quantity to oxidize alcohols to carbonyl compounds with good yields and complete selectivity.  The reagent has a good shelf life of at least two months.  the first paragraph on page 206 teaches that the introduction of supported reagents has provided an attractive option for organic syntheses.  These reagents not only modify activity but also impart specific product selectivity.  Also they reduce the difficulties in product isolation.  A large number of chromium(VI) oxidants supported on various solid supports have been reported.  In spite of all the above mentioned advantages there can be many difficulties in the use of these supported chromium reagents.  Preparation of some reagents is laborious, e.g., they may require adequate solvent removal and prolonged drying.  Rapid deactivation of reagent on storage, requirement of a large excess of oxidant for oxidation and long reaction times are some other difficulties.  Hence there is still scope to develop a reagent which has an easy method of preparation, longer shelf life without any special conditions of storage and better activity.  The paragraph bridging pages 206-207 teaches that the reagent can be easily prepared by co-grinding anhydrous CrO3 and silica gel, followed by activation.  The reagent selectively oxidizes alcohols to corresponding carbonyl compounds without a trace of carboxylic acid.  The oxidation was carried out by stirring the reagent with alcohol in ethylene dichloride at room temperature.  In particular, the reagent afforded good yields of carbonyl compounds by using just equimolar amounts of oxidant in 5 to 15 minutes.  The reaction work up was reduced to mere filtration and washing with hot solvent.  The reagent not only oxidized primary, secondary, arylalkyl alcohols but also the allylic alcohols with complete selectivity towards carbonyl compounds.  The reagent showed a good shelf life at least of two months.  It can be stored in a desiccator and can be used for oxidation by activating it for just an hour.  It did not show any loss of activity when compared with that of the freshly prepared reagent.  The first full paragraph on page 207 teaches that the reagent showed clear difference from a reported silica supported chromic acid reagent with respect to leaching properties and reactivity.  The reported reagent did not show any leaching in water, while this reagent when added to water resulted in complete removal of CrO3 from silica gel support.  This indicated that in the reported reagent H2CrO4 is bound chemically with the silica surface, while in the reagent prepared by co-grinding, CrO3 is physically adsorbed on the silica gel support.  The second full paragraph on page 207 teaches that it is noteworthy that the reagent with similar activity can be prepared even in large quantities in a ball mill.  The co-grinding reagent preparation is described in the paragraph bridging pages 207-208.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to coat the Fischer reagent and on the silica/glass beads of Fischer by a dry coating method as taught by Khadilkar or Wu because of the similarity in the coating methods of Fischer and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu, the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu and/or the ease of preparation and other advantages taught by Khadilkar.     
Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16, 18 and 30-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the requirements of these claims.
Applicant's arguments filed December 5, 2022 have been fully considered but they are not persuasive.  A search resulted in new are being found so that claims which were previously indicated as allowable are now rejected as being obvious.  Additionally, it was recognized that there were also clarity issues with several of the claims so that a rejection under 35 U.S.C. 112(b) has been applied against some claims.  The arguments are moot with respect to the new rejections.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is directed toward particle reagents, reactions using high-throughput experimentation and automated synthesis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797